Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 22, 2016

The Court of Appeals hereby passes the following order:

A16A0922. COURTNEY TREMAINE SMITH v. THE STATE.

      Courtney Tremaine Smith has been indicted for multiple offenses, including
felony murder. Smith filed a motion for new trial. The trial court denied Smith’s
motion, and he filed this direct appeal. We lack jurisdiction.
      In State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009), the Supreme Court
held that “[i]f the underlying action is a murder case, this Court has jurisdiction of the
appeal, regardless of whether the order being appealed is based on facts having some
bearing on the underlying criminal trial.” Id. at 259 (1). See also Neal v. State, 290
Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J., concurring); State v. Thornton,
253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to transfer “all cases in
which either a sentence of death or of life imprisonment has been imposed upon
conviction of murder, and all pre-conviction appeals in murder cases. . . .”).
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                         Court of Appeals of the State of Georgia
                                                                              02/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.